Citation Nr: 1720279	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for multiple sclerosis, claimed as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to service connection for hepatitis C, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a left hip disorder, claimed as left total hip replacement.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  As relevant, the June 2008 rating decision denied service connection for a left eye disorder and hepatitis C, and denied reopening a previously denied claim for service connection for a left hip disorder.  The June 2013 rating decision denied service connection for a right elbow disorder and denied reopening a previously denied claim for service connection for multiple sclerosis.  The Veteran's file was subsequently transferred to the RO in Louisville, Kentucky, from which the appeal was certified to the Board.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the New Orleans RO in regard to his left eye, left hip, and hepatitis C claims.  A transcript of the hearing has been associated with the record.  

In March 2013, the Board reopened the Veteran's left hip claim and remanded his left eye, left hip, and hepatitis C claims for additional development.  Thereafter, in an April 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left eye disabilities.  Therefore, as such claim has been granted in full, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The remaining matters now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Following the readjudication of the Veteran's multiple sclerosis and right elbow claims in a May 2016 statement of the case and his hepatitis C and left hip claims in a May 2016 supplemental statement of the case, additional VA treatment records dated through January 2017 were added to the file.  While the AOJ has not considered VA records dated past March 2016 in the adjudication of the Veteran's claims, the Board finds that there is no prejudice to the Veteran in proceeding with a decision in regard to his right elbow and multiple sclerosis claims as these records are duplicative of the evidence previously considered by the AOJ, and are thus irrelevant.  38 C.F.R. 
§ 20.1304(c) (2016).  In regard to the Veteran's hepatitis C and left hip claims, as these claims are being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issues of entitlement to service connection for hepatitis C and a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in June 2010, the AOJ denied service connection for multiple sclerosis; the Veteran did not file a notice of disagreement, no new and material evidence was received within one year of notice of the decision, and no relevant official service department records have since been associated with the record.

2.  Evidence added to the record since the final June 2010 denial is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for multiple sclerosis.

3.  A right elbow disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for multiple sclerosis is final.  38 U.S.C.A. § 7104(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009) [(2016)]. 

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for multiple sclerosis has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a right elbow disorder have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a May 2013 letter, sent prior to the issuance of the June 2013 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided a VA examination in regard to his right elbow claim in June 2013.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his STRs; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion in regard to the Veteran's right elbow claim has been met.

The Board notes that the Veteran has not been provided with a VA examination in connection with his multiple sclerosis claim; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for multiple sclerosis is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion as to such claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  General Principles of Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, to include multiple sclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service, or in the case of multiple sclerosis, within seven years of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs: TCE, a metal degreaser, and PCE, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011). The Board notes that the Veteran's service personnel records document her presence at Camp Lejeune during this period of time from March 1983 to October 1984. 

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the Veteran in the instant case, who served at Camp Lejeune, was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id.   

There are studies involving the impact of such contaminated water, which involved the National Academy of Sciences, National Research Council (NRC), and the Agency for Toxic Substances and Disease Registry (ATSDR). Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

Furthermore, VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) will be amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.  The regulation applies to all claims pending before VA on and after March 14, 2017.

III.  New and Material Evidence Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. 
§ 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

VA received the Veteran's original claim for service connection for multiple sclerosis in January 2010.  In support of such claim, the Veteran submitted a May 1998 brain MRI report that reflected an impression of multiple enhancing foci in the periventricular white matter, which represent incidental finding versus earliest manifestation of multiple sclerotic plaque.  He also submitted an August 1998 VA treatment record that reflects his report that an EMG had shown "possible multiple sclerosis."  

In a June 2010 rating decision, the AOJ considered the Veteran's STRs, DD 214 reflecting service at Camp Lejeune, and post-service treatment records, to include the aforementioned May 1998 and August 1998 VA treatment records.  The AOJ denied service connection for multiple sclerosis on the basis that such did not occur in service, become manifest to a compensable degree in the requisite time period after service, or is shown to be related to exposure to contaminated water at Camp Lejeune.  In this regard, the AOJ noted that the Veteran's STRS were negative for complaints, findings, or treatment referable to multiple sclerosis; however, his DD 214 reflected service at Camp Lejeune during the time the water was contaminated.  The AOJ further noted the aforementioned findings from the May 1998 MRI, but also observed that there was no clinical diagnosis of multiple sclerosis in the record.  Therefore, service connection for such disorder was denied.

The Veteran was notified of the decision and his appellate rights in June 2010; however, he did not submit a notice of disagreement or any other further communication regarding such claim until August 2012, when VA received his application to reopen the claim.  Furthermore, while additional VA and private treatment records were associated with the record within a year of the June 2010 rating decision, such were not relevant to multiple sclerosis.  In this regard, the Veteran was notified in the June 2013 rating decision that, while such records were considered, they were not new and material to his claim.  See Beraud, supra.  Finally, while the Veteran's service personnel records were subsequently obtained, they are duplicative of the evidence previously considered and, thus, are not relevant.  Specifically, such are entirely negative for any reference to multiple sclerosis and, while they show that the Veteran served at Camp Lejeune, such fact was already of record by way of his DD 214.  Therefore, the June 2010 rating decision is final.  38 U.S.C.A. § 7104(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009) [(2016)]. 

The evidence received since the June 2010 rating decision includes a copy of the May 1998 VA treatment record, VA and private treatment records, lay statements, articles, and photographs submitted by the Veteran, and the transcript of the August 2012 Board hearing.  However, none of the newly received evidence reflects that the Veteran has a current diagnosis of multiple sclerosis, or that such claimed disease is directly or presumptively related to his military service.  

Therefore, the Board finds that the evidence received since the June 2010 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for multiple sclerosis.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.  As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Service Connection Claim

The Veteran claims that he has a current elbow disorder which is caused by an in-service injury.  

At the outset, the Board finds that the record reflects that the Veteran has a current right elbow disorder.  Specifically, in conjunction with the June 2013 VA examination, he was diagnosed with incidental olecranon traction spurring of the right elbow.  

The Board also notes that VA treatment records associated with the file in February 2013 reflect additional right elbow complaints.  Specifically, in September 2007, the Veteran was treated for swelling and pain in his right elbow, but no diagnosis was provided.  An October 2007 VA treatment record indicates that the Veteran's elbow problem had resolved.  Subsequently, an August 2009 record shows a recommendation for a tennis elbow brace, but did not specify as to whether it was for the Veteran's right or left elbow.  In addition, a February 2010 VA treatment record notes the Veteran's report of right elbow pain and found that such had mild crepitus and decreased range of motion.  

However, the Board finds that such records do not establish any additional current diagnoses in regard to the Veteran's right elbow.  The September 2007 treatment record does not list a diagnosis for his right elbow and a subsequent record notes that such disorder had resolved within a month.  The August 2009 recommendation of an elbow brace did not indicate if it was for the right elbow.  In addition, the February 2010 treatment occurred well over two years before the Veteran filed his right elbow claim in August 2012.  Furthermore, his treatment records are absent any treatment or complaints in regard to his right elbow after August 2012, and the June 2013 VA examiner only found incidental olecranon traction spurring of the right elbow.  Therefore, while the Board has considered the Court's holding in Romanowsky, supra, the evidence of record does not establish any current diagnoses referable to the Veteran's right elbow other than the June 2013 VA examiner's finding of incidental olecranon traction spurring.

The Veteran's STRs contain one treatment record referable to his right elbow.  Specifically, in April 1981, he reported pain and discomfort in his right elbow for two days as a result of lifting weights.  The treatment provider noted swelling, moderate tenderness, and increased pain at full extension, diagnosed a hyperextended injury to his right elbow, and advised him not to train for the following three days.

However, after reviewing the full record and examining the Veteran, the June 2013 VA examiner found that it was less likely than not that the Veteran's current incidental olecranon traction spurring of the right elbow was incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's current disorder is not within the elbow joint and that, if the Veteran's in-service elbow injury was the cause of his current disorder, such spurring would be found within the elbow joint.  The examiner further concluded that the Veteran's in-service right elbow injury was a trivial event based on the Veteran having little problem with his elbow thereafter.  In this regard, the Board notes that there is no treatment for the Veteran's right elbow shown in the record until 25 years after his discharge from service.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a right elbow disorder.  In this regard, the Board accords great probative weight to the June 2013 VA examiner's opinion as it reflects consideration of all relevant facts and the examiner provided sufficient rationale for the conclusions reached.  In this regard, the examiner explained why he found that the Veteran's in-service right elbow disorder was not incurred in or caused by his service.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  There is no contrary medical opinion of record.  

To the extent the Veteran believes that his right elbow disorder is related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his current incidental olecranon traction spurring of the right elbow is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether it is related to an in-service right elbow injury involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his right elbow disorder is not competent evidence and, consequently, is afforded no probative weight.

Therefore, the Board finds that a right elbow disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  Consequently, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right elbow disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material having not been received, the claim of entitlement to service connection for multiple sclerosis is not reopened; the appeal is denied.

Service connection for a right elbow disorder is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the issue of entitlement to service connection for hepatitis C, the Veteran contends that he was provided vaccinations during his military service by air guns using the same needles as those used on service members who received vaccinations just prior to the Veteran.  He also testified that he shared toothbrushes and razors with fellow service members during his service which may have been contaminated with hepatitis C.  Additionally, he further alleges that he had dental procedures performed during service where the dentist did not use protective gloves and that the equipment was not properly sanitized.  Finally, the Veteran claims that his hepatitis C was the result of exposure to contaminated water at Camp Lejeune, North Carolina, from January 1982 to July 1982.

The Board remanded this claim in March 2013 to afford the Veteran a VA examination to determine the nature and etiology of his hepatitis C.  The examiner was asked to consider the Veteran's claimed exposures and provide a supporting rationale as to whether it was as likely as not that such disease was caused by one of the Veteran's claimed exposures.  In regard to air gun injection exposure, a VA Fast Letter issued in June 2004 (Fast Letter 04- 13, June 29, 2004) noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  Such Fast Letter also noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C.

The Veteran was examined by VA in regard to this claim in September 2013.  The examiner reviewed the Veteran's file, noted that he was diagnosed with hepatitis C in 2007, and recorded his aforementioned reported risk factors.  The examiner found that it was less likely than not that the Veteran's hepatitis C is related to his military service.  However, the examiner made inaccurate statements in making this finding and did not provide sufficient rationale to support such finding.  In this regard, the examiner stated that the Veteran did not have an incident or blood exposure that he recalls, which ignores the Veteran's specific claimed exposures previously noted.  In addition, the examiner stated that "none of these events have been proven for this Veteran," but the Veteran is competent to report such events and the examiner does not explain what evidence disproves the Veteran's reports and/or why he does not find such reports credible.  Furthermore, the examiner states that many of the Veteran's claimed exposures are not generally accepted by the medical community as hepatitis risks without explaining which exposures he is referring to or explaining if any of the claimed exposures are accepted risks for contracting hepatitis.  Given the foregoing, remand is required to obtain an addendum opinion in regard to this claim.

Turning to the issue of entitlement to service connection for a left hip disorder, remand is also required to obtain an addendum opinion.  In this regard, the Veteran contends that his pre-existing left hip disorder was aggravated by his military service.  During the August 2012 hearing, he reported that he would run three to five miles and march five to ten miles while carrying 85 pounds six days per week during service.  The Veteran claimed that such activity constituted more stress on his hip than he would have experienced if he had not been in the military, and that his doctor told him such increased activity caused him to replace his left hip when he was in his thirties rather than in his fifties.  During an October 1998 hearing, the Veteran and his spouse reported that, when the Veteran began working for his father-in-law in construction in 1987, he could not climb ladders or work on his feet for long periods of time due to his left hip disorder.  His spouse stated that she told her father about the Veteran's left hip problem and the Veteran reported that his father-in-law often let him take breaks due to his left hip disorder.

Pre-service medical records reveal that, in September 1965, when the Veteran was three years old, he was diagnosed with synovitis of the left hip.  At the time of the Veteran's March 1979 military enlistment examination, he reported a history of cramps in his legs and denied any history of bone, joint or other deformity, and arthritis.  Significantly, his musculoskeletal system and lower extremities were clinically normal.  Service treatment records are negative for any complaints or findings referable to left hip pain or arthritis.  The Veteran's June 1982 military separation examination again refers to a history of leg cramps but the examination was negative for any musculoskeletal complaints.  His musculoskeletal system and lower extremities were clinically normal.  However, in a July 2012 statement, a VA physician opined that the Veteran's current left hip replacement was due to osteoarthritis of the Veteran's left hip during military service.  Therefore, in March 2013, the Board remanded the claim in order to afford the Veteran a VA examination that addressed the etiology of his claimed left hip disorder.  

In this regard, the March 2013 remand requested that the VA examiner identify all present left hip disorders, including those that existed prior to his total hip replacement, and indicate whether such diagnosed left hip disorders were considered a congenital or developmental defect or a disease.  The examiner was further requested to opine as to whether the Veteran had non-congenital or developmental disorders of the hip that clearly and unmistakably pre-existed service and were not aggravated by service, and whether any non-pre-existing left hip disorder was directly related to service.  In offering such opinions, the examiner was directed to consider the VA physician's July 2012 statement as well as statements of the Veteran, his fellow-service members, his sister, and his wife in regard to experiencing significant left hip pain during his military service.

However, when the Veteran was examined by VA in September 2013, the examiner did not list his hip disorders which existed prior to his hip replacement and instead only listed a diagnosis of left total hip arthroplasty.  Furthermore, while he found the Veteran's left hip disorder to be a congenital condition, he did not clearly state whether such was a defect or a disease.  In addition, he found that, because the Veteran had a fifteen year post-service construction career without any complaints regarding his left hip, it was unlikely that his left hip disorder was aggravated beyond what the normal course of events for his hip would have been.  However, this opinion did not address the July 2012 statement from the Veteran's physician, or his and his spouse's hearing testimony in which they reported him experiencing left hip problems in 1987.  Given the foregoing, remand is required to obtain an addendum opinion in regard to this claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the September 2013 liver, gall bladder, and pancreas examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the September 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to his active military service, to include as a result of the use of air gun vaccinations, sharing toothbrushes and/or razors during military service, dental procedures performed during service where the dentist did not use protective gloves and the equipment was not properly sanitized, and/or the result of contaminated water at Camp Lejeune, North Carolina, from January 1982 to July 1982.  The examiner should address whether it is at least as likely as not that the Veteran's hepatitis C is related to each individual claimed exposure.

In so opining, the examiner should take into consideration Fast Letter 04- 13, June 29, 2004 which indicates that transmission of hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  The examiner must also consider the Veteran's statements regarding the onset of his claimed hepatitis C and the continuity of symptomatology of the claimed disorder.  

The examiner should provide supporting rationale for all opinions offered.

2.  Return the record to the VA examiner who conducted the September 2013 hip and thigh examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the September 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should identify all left hip disorders found to be present, to include those that existed prior to his total hip replacement.

(A)  The examiner should indicate whether any diagnosed left hip disorder is considered a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?  In this regard, the examiner should specifically indicate whether the diagnosis of synovitis at age three constitutes such a disease or defect.

(i) If the Veteran's left hip disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(ii)  If the examiner finds that the Veteran's left hip disorder is a disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

(B)  For all other left hip disorders, the examiner should opine whether there is clear and unmistakable evidence that the each disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service. 

In offering the foregoing opinions, the examiner's attention is specifically directed to the VA physician's July 2012 statement in which the physician opined that the Veteran's current left hip replacement was due to osteoarthritis of the Veteran's left hip during military service.  The examiner is also directed to the allegations of the Veteran, his fellow-service members, his sister, and his wife that he experienced significant left hip pain during his military service, as well as the Veteran's and his spouse's reports that he experienced left hip problems in 1987.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed left hip disorder. 

The examiner should provide supporting rationale for all opinions offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the May 2016 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


